            Case 1:21-cv-02304-VEC Document 9 Filed 04/12/21 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 4/12/21
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MILTON WILLIAMS, ON BEHALF OF                                  :
 HIMSELF AND ALL OTHER PERSONS                                  :
 SIMILARLY SITUATED,                                            :
                                                                : 21-CV-2304 (VEC)
                                              Plaintiff,        :
                            -against-                           :      ORDER
                                                                :
 HELIX NUTRITION LLC,                                           :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 8, 2021 (Dkt. 8), the parties notified the Court that they have

reached an agreement in principle resolving all issues;

       IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

       IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

       Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

       Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a




                                            Page 1 of 2
          Case 1:21-cv-02304-VEC Document 9 Filed 04/12/21 Page 2 of 2




request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

       IT IS FURTHER ORDERED that the Clerk of Court is respectfully directed to amend the

case caption by deleting the language “individually and on behalf of all others similarly situated”

after the individual Plaintiff’s name. Because the parties did not notify the Court that they

intended to comply with Fed. R. Civ. P. 23(e), this dismissal and any settlement between the

parties is operative only as between the individual Plaintiff and Defendant and does not bind any

absent putative class members.



SO ORDERED.
                                                       ______________________ _________
                                                      _________________________________
Date: April 12, 2021                                         VALERIE CAPRO   R NI
                                                                         CAPRONI
      New York, NY                                         United States District Judge




                                            Page 2 of 2
